Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement is made this 12th day of September 2005 (the “Effective Date”),
by and between VITACUBE SYSTEMS HOLDINGS, INC., a Nevada corporation (“Employer”
or the “Company”), and John D. Pougnet (“Employee”).  This Agreement supersedes
and replaces all prior employment agreements between the parties whether written
or oral.

 

BACKGROUND

 

A.            The Company desires to employ Employee as its CFO.

 

B.            Employee desires employment with the Company as its CFO.

 

THEREFORE, in consideration of the Background, the mutual promises contained
herein, and other good and valuable consideration, the parties agree as follows:

 

1.                                       Employment Duties.

 

1.1.          Employment.  Company agrees to employ Employee as CFO until
terminated as herein provided.  The Company’s board of directors may amend
Employee’s job title and description from time to time.  Employee hereby accepts
employment by the Company and agrees diligently and faithfully to perform his
duties pursuant to this Agreement. EMPLOYEE ACKNOWLEDGES AND THE PARTIES AGREE
THAT EMPLOYEE IS ONE OF THE COMPANY’S EXECUTIVE AND MANAGEMENT PERSONNEL AND
THAT ALL CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION COVENANTS AND
PROVISIONS CONTAINED IN THIS AGREEMENT ARE FULLY ENFORCEABLE AGAINST EMPLOYEE.

 

1.2.          Time Devoted. Employee will devote his full business hours and
energies to the business of the Company to accomplish all duties reasonably
assigned, and will devote his best efforts to advance the interests of the
Company. During the term of this Agreement, without the prior approval of the
Company’s CEO or board of directors, Employee shall not be engaged in any other
business activity, whether or not pursued for gain, profit or other pecuniary
advantage, which may interfere with his duties under this Agreement.

 

1.3.          Duties.  Employee’s duties shall include: financial compliance
with state and regulatory agencies, day-to-day accounting and financial
functions of the company, including reporting, forecast and budget preparation,
human resources and all other duties necessary to perform the foregoing
responsibilities or assigned to Employee by the board of directors. 

 

Employer                  

 

 

 

Employee                

 

1

--------------------------------------------------------------------------------


 

Employee will have the authority to perform and execute the necessary actions to
implement the financial initiatives set by the Company acting through its board
of directors.

 

2.             Term.  The term of Employee’s employment hereunder shall commence
on the Effective Date and shall continue for a period of two years (the “Initial
Term”).  Employee’s employment shall terminate at the end of the Initial Term
unless extended by mutual agreement of the parties unless earlier terminated as
provided below.  Employer will provide a 90-day notice of non-renewal.

 

3.             Compensation.

 

3.1.          Salary.  Employee will receive as compensation for all
responsibilities a base salary (“Base Salary”) of $140,000 per year, payable
according to the salary schedule of Employer.

 

3.2.          Stock Options. Employee also, pursuant to the terms of Employer’s
2003 Stock Incentive Plan (the “ISOP”), shall receive options (the “Options”) to
purchase an aggregate of 50,000 shares of Employer’s common stock at the fair
market value of the company’s closing price on the effective date of this
agreement.  Pursuant to the ISOP, the grant of the Options shall be effective
the date of Employee’s employment.  The Options shall vest, effective on
December 31, in equal amounts over a four year period, such that Employee shall
receive the right to purchase 12,500 shares, commencing December 31, 2005.

 

3.3.          Bonuses.  Employer intends to initiate an incentive executive
bonus plan (the “Plan Bonus”) for all executives of the Company.  Employee will
be eligible for inclusion for the Plan Bonus if and when it is instituted by the
Company, but only on the same basis as other executives may participate and as
approved by the compensation committee of the Board of Directors, or such
equivalent Board body.

 

3.4.          Withholding/Deductions.  All compensation the Company pays
Employee, including commissions, is subject to all federal, state, and municipal
withholding requirements, any applicable occupational privilege tax and any
court ordered deductions such as garnishments.  Compensation may also be reduced
by deductions Employee authorizes for insurance, 401(k) contributions, and other
similar purposes.

 

3.5.          Final Salary.  Employee’s final paycheck will be reduced by the
amount of any lawful charge or indebtedness Employee owes the Company.

 

4.             Benefits.

 

4.1.          Voluntary Benefits.  Employee shall receive all benefits generally
available to senior executive employees of the Company from time to time.  The
Company does not promise to provide any fringe benefits but agrees that, if
provided, Employee shall have the

 

2

--------------------------------------------------------------------------------


 

right to participate.  Such participation shall be subject to all qualification,
vesting and other requirements of the plans.

 

4.2.          Additional Benefits.  In addition to the benefits set forth in
Section 4.1,

 

4.2.1.       Employee shall be entitled to four weeks of paid vacation each
year, with such vacation to be scheduled and taken in accordance with the
Company’s standard vacation policies applicable to such personnel.  In addition,
Employee shall be entitled to such sick leave and holidays at full pay in
accordance with the Company’s policies established and in effect from time to
time.

 

4.2.2.       The Company shall maintain director and officer liability insurance
at all times during the term of Employee’s employment and for a period of three
years after Employee’s termination of employment.

 

4.2.3.       The Company shall reimburse the Employee for the cost of health
insurance for the Employee and his family.

 

4.2.4.       The company shall reimburse Employee for cellular phone; and home
high speed Internet expense associated with his home office.

 

4.3.          Expense Reimbursement.  Employee shall be entitled to
reimbursement from the Company of all expenses incurred in performing duties
hereunder, including without limitation, meals, lodging, travel, and business
entertainment, subject to the rules and regulations adopted by the Company for
handling of such business expenses.

 

5.             Best Efforts of Employee.  Employee shall at all times
faithfully, with diligence and to the best of Employee’s ability, experience and
talents, perform all duties required of and from Employee pursuant to the
express and implicit terms hereof to the reasonable satisfaction of the Company.

 

6.             Termination.  Employee’s employment hereunder may be terminated
under the circumstances set forth below.

 

6.1.          Death.  Employee’s employment hereunder shall terminate
immediately upon his death.

 

6.2.          Disability.  Employee’s employment hereunder shall terminate if
Employee becomes physically or mentally disabled so as to become unable, for a
period of more than 90 consecutive working days, or for more than 90 working
days in the aggregate during any 12-month period, to perform his duties
hereunder, to the same extent he performed them prior to the onset of such
disability.

 

3

--------------------------------------------------------------------------------


 

6.3.          Cause.  The Company may terminate Employee’s employment
immediately for “just cause.”  “Just cause” shall mean the occurrence of any of
the following:

 

6.3.1.       Employee materially breaches or fails to perform his obligations in
accordance with the terms and conditions of this Agreement, provided that the
Company shall have delivered to Employee written notice setting forth Employee’s
deficiencies and Employee shall have not taken reasonable steps to cure such
deficiency within five business days of such notice.

 

6.3.2.       Employee commits a felony or any other act abhorrent to the
community, which a reasonable person would consider materially damaging to the
reputation of the Company or its successors, or assigns.

 

6.3.3.       Employee commits an act of fraud, misappropriation, or personal
dishonesty in connection with his employment hereunder.

 

6.3.4.       Employee commits a material and willful violation of a federal or
state law or regulation applicable to the business of the Company or its status
as a public company.

 

6.4.          Good Reason.  Employee may terminate his employment for “good
reason” after giving the Company detailed written notice thereof, if the Company
shall have failed to cure the event or circumstances constituting “good reason”
within five business days after receiving such notice.  Good reason shall mean
the occurrence of any of the following without the written consent of Employee:

 

6.4.1.       Any material breach by the Company of this Agreement.

 

6.4.2.       Any material reduction in Employee’s duties or responsibilities.

 

6.4.3.       The Company is the subject of a regulatory action brought by the
Securities and Exchange Commission or a state securities administrator that
results in a finding that the Company committed a material violation of a
securities law arising out of actions by the Company prior to the date of this
Agreement.

 

6.4.4.       A change in control.  A “change in control” means (a) the
acquisition, directly or indirectly by any person or group (within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended) other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
securities possessing more than 30% of the total combined voting power in the
election of directors of the Company’s then-outstanding securities or (b) a
change in a majority of the board of directors in a period of less than one
year.  (c) Earnest Mathis no longer serves in the role of CEO.

 

4

--------------------------------------------------------------------------------


 

6.5.          Without Cause.  The Company shall have the right to terminate
Employee’s employment hereunder without cause by providing Employee with at
least 30 days prior written notice of such termination.

 

6.6.          Without Good Reason.  Employee shall have the right to terminate
his employment without good reason by providing the Company with at least 30
days advance written notice of such termination.

 

7.             Compensation Upon Termination.

 

7.1.          If Employee’s employment is terminated because of disability, for
cause by the Company, or without good reason by Employee, the Company shall only
be obligated to pay Employee the salary and bonuses earned as of the date of
termination, and reimbursement of all outstanding business expenses for which
reimbursement is due.

 

7.2.          If the Company terminates this Agreement without cause, or if
Employee resigns for good reason, Employee shall receive from the Company, as
long as Employee does not violate the provisions of Section 8 hereof, severance
pay equal to 12 month’s Base Salary, payable in equal monthly installments, for
a period of 12 months from the date of termination of employment, and all of
Employee’s unvested options will vest and will be exercisable as provided in the
ISOP Agreement.  Employee is also entitled to all salary and bonuses earned as
of the date of termination and reimbursement of all outstanding business
expenses for which reimbursement is due.  At the option of the Company, the
payments due hereunder may be paid in a lump sum rather than in installments.

 

7.3.          If Employee’s employment is terminated as a result of his death,
the Company shall pay Employee’s spouse or estate, all salary and bonuses earned
as of the date of termination and reimbursement of all outstanding business
expenses for which reimbursement is due.

 

8.             Covenants and Conditions.

 

8.1.          Confidentiality.  Employee acknowledges that during the course of
Employee’s employment with the Company, Employee will be exposed to and have
access to confidential and proprietary information including trade secrets
concerning the business and affairs of the Company.  Employee acknowledges that
such confidential and proprietary information has been and will continue to be
of central importance to the Company and that disclosure of it to or its use by
others could cause substantial loss to the Company.  Employee acknowledges that
the Company developed such confidential and proprietary information for its
exclusive use and benefit and it is an exclusive, confidential, and proprietary
asset of the Company.  Accordingly, Employee agrees as follows:

 

Employee, except with the prior written consent of the Company or as may be
required by law or any legal process, will not, at any time during or after
employment, use (except in connection with employment by the Company) or

 

5

--------------------------------------------------------------------------------


 

disclose to any person or entity any confidential or proprietary information of
the Company which was obtained by Employee as a result of Employee’s employment
with the Company, and shall hold all of the same confidential.  For purposes of
this Agreement, “confidential or proprietary information” means information,
whether written or otherwise, which has a business purpose and is not known or
generally available from sources outside the Company, concerning, among other
things, (a) the Company’s business operations, internal structure, and financial
affairs, including, but not limited to, its distributors, customers, products,
endorsers, celebrities and affiliates, services, employees, forecasts, sales and
marketing methods, costs, inventories, and sources of supply; (b) the current,
prospective, or past distributors or customers of the Company, their buying
habits, and the prices at which products are offered or sold to them; (c) past,
present, or future contracts held by the Company respecting the business or
operations of the Company or distributors or customers, or suppliers of the
Company; (d) the work performed by Employee for the Company; and (e) all other
compilations of information which relate to the business of the Company.

 

The restrictions and obligations in this Section 8.1 shall survive in perpetuity
the termination of this Agreement and the termination of Employee’s employment
by the Company.

 

8.2.          Company Property.  All contracts, agreements, financial books,
records, instruments and documents; distributor lists, customer lists,
memoranda, data, reports, programs, software, tapes; rolodexes; telephone and
address books; research; bids; proposals; drawings; print-outs; graphs;
listings; programming; and any other instruments, records, or documents relating
or pertaining to (a) distributors or customers of the Company; (b) any employee
or independent contractor of the Company; (c) suppliers of the Company;
(d) athlete and celebrity endorsers of the Company, or (e) the services rendered
by Employee to the Company, or in connection with the Company business
(collectively the “Records”), shall at all times be and remain the property of
the Company.  Except as authorized by the Company, Employee agrees not to retain
or carry away from the premises of the Company any Records, copies of Records,
equipment, or any other materials or matter of any kind, which are the property
of the Company.  Upon the termination for any reason of employment with the
Company, Employee shall immediately turnover to the Company all Records, copies
of any Records, equipment, and other materials or matter which are in Employee’s
possession or control and which are the property of the Company.

 

8.3.          Developments.  Employee acknowledges that all designs, drawings,
graphs, sketches, print-outs, formulas, software, inventions, discoveries,
innovations, new technology, endorsement relationships or other developments
(collectively called “Developments”) conceived or developed by Employee during
the term of employment, which Developments are related in any way to the
business of the Company then being conducted or proposed to be conducted by the
Company or to the business of any distributor or customer or prospective
distributor or customer of the Company, are and will be the exclusive property
of the Company, and shall be subject to the provisions of Section 8.1 of

 

6

--------------------------------------------------------------------------------


 

this Agreement.  Employee will promptly notify the Company of any such
Developments.  Employee shall, when appropriate and upon request of the Company,
actively assist the Company in executing all papers and performing all other
lawful acts, which the Company deems necessary or advisable for the securing of
legal protection for any such Developments, whether through patent, copyright,
or any other means.  Employee further agrees that, upon request of the Company,
and at no charge, Employee will assign any rights arising out of such
Developments to the Company.

 

8.4.          Papers, Drawings, and Other Documents.  Employee agrees not to
make or permit to be made, except in the pursuance of employment duties under
the terms of this Agreement and for the sole use and account of the Company, any
copies, abstracts, or summaries of any designs, papers, drawings, or any other
documents of any kind which may come into Employee’s possession and which relate
or refer to the Company or its business.  Employee grants to the Company all
rights to possession and all title in and to any such designs, papers, drawings,
or other documents, or copies, abstracts, or summaries thereof, which come into
the possession of Employee within the period of employment by the Company and
which relate or refer to the Company’s business.  Notwithstanding anything
herein to the contrary, Employee may retain any course materials Employee
obtains from attending private or college courses or seminars.  If the Company
desires a copy of such materials, Employee shall provide it to the Company for
copying, at the Company’s expense, upon reasonable notice to Employee.

 

8.5.          Security Regulations.  Employee agrees to abide by the Company’s
personnel policies and all security regulations and rules of employment adopted
by the Company from time to time.

 

8.6.          Covenant Not to Compete.  Employee agrees that during the term of
this Agreement and for a period of 12 months following termination of this
Agreement, he will not (except through the ownership of not more than 5% of the
securities of an entity listed on the NASDAQ Stock Market or a national
securities exchange), directly or indirectly, as a proprietor, director,
officer, employee, partner, stockholder, consultant, owner or otherwise, render
services to or participate in the affairs of any Competitive Business.  A
“Competitive Business” shall mean any business that engages in the
manufacturing, selling, marketing, developing, packaging, or distributing of
vitamins, nutritional supplements or any other product being manufactured, sold,
developed, marketed or distributed by the Company, in any geographic area in
which the Company has business or distributor operations at the time of
Employee’s termination of employment.

 

8.7.          Nonsolicitation of Employees.  Employee agrees that during the
term of this Employment and for a period of 12 months following termination of
this Agreement, Employee will not (except on behalf of the ownership of not more
than 5% of the securities of any entity listed on the NASDAQ Stock Market or a
national securities exchange), directly or indirectly, as proprietor, director,
officer, employee, partner, stockholder, consultant, owner or otherwise, solicit
or attempt to solicit the employment of, hire, or assist or

 

7

--------------------------------------------------------------------------------


 

participate in any manner in the hiring or recruitment of any employee or
independent contractor employed or retained by the Company, or any former
employee or independent contractor whose employment or retention by the Company
has ceased within six months prior to the date of such solicitation, hire or
other involvement in the hiring or recruitment or such persons.

 

8.8.          Scope and Reasonableness.  The parties to this Agreement expressly
agree and contract that it is not their intention to violate any policy, statute
or common law.   The parties to this Agreement agree that the limitations
contained in Section 8 with respect to time, geographical area, and scope of
activity are reasonable.  However, if any court shall determine that the time,
geographical area, or scope of activity of any restriction contained in
Section 8 is unenforceable, it is the intention of the parties that such
restrictive covenant set forth herein shall not thereby be terminated but shall
be deemed amended to the extent required to render it valid and enforceable.

 

8.9.          Remedies for Breach.  The parties acknowledge that breach of
Section 8 of this Agreement by Employee will result in immediate, substantial,
and irreparable harm to the Company.  The parties therefore agree that the
Company shall have, in addition to any remedy available to it at law or in
equity, the right to enforce the terms of Section 8 of this Agreement by the
remedy of specific performance or injunction upon proper application to a court
of competent jurisdiction.  Employee agrees that the Company does not need to
post a bond to obtain an injunction and waives Employee’s rights to require such
a bond.

 

9.             Representations of Employee.  Employee hereby represents and
warrants that as of the date hereof, Employee is not a party to any agreement,
contract, or understanding, and that no facts or circumstances exist that would
in any way restrict or prohibit Employee from undertaking or performing any of
Employee’s obligations under this Agreement.  Furthermore, Employee understands
and acknowledges that Employee may have confidentiality obligations to prior
employers under common law, statute, or contract.  Employee represents and
warrants that in the course of rendering services to the Company, Employee will
not use or otherwise disclose any confidential or proprietary information
obtained by Employee in connection with any prior employment.  Employee shall
indemnify and hold the Company harmless from any claims, demands, costs, or
liabilities (including attorneys’ fees and disbursements) incurred by the
Company in connection with or resulting from Employee’s breach of the
representations set forth in this
Section 9.

 

10.           Assignment.  Employee’s obligations and duties under this
Agreement are personal in nature.  Employee shall not, without the consent of
the Company, assign or transfer this Agreement or any rights or obligations
hereunder.  The Company may assign this Agreement, or any benefit, duty, or
obligation under this Agreement.

 

11.           Construction.  The titles appearing herein are used for purposes
of convenience only and shall in no way change the meaning of this Agreement.

 

8

--------------------------------------------------------------------------------


 

12.           Notices.   All notices, requests, demands, consents, and other
communications which are required or may be given under this Agreement
(collectively, the “Notices”) shall be in writing and shall be deemed received
(a) if given by facsimile, when transmitted, and confirmation received, if
transmitted on a business day before 5:00 p.m. local time and, otherwise, on the
next business day following transmission; (b) if given by email, when
transmitted, if transmitted on a business day before 5:00 p.m. local time and,
otherwise, on the next business day following transmission; (c) if given by
certified mail, return receipt requested, postage pre-paid, three business days
after being deposited in the United States mail; (d) if given by a nationally
recognized overnight courier service, one business day after being so deposited;
and (e) if personally delivered, when received or personally delivered.  The
mailing address, facsimile number, and email address of the parties are as
follows:

 

If to Employee, address to:

 

John D. Pougnet

At his home address, email address or fax number

most recently on file with the Company

 

If to Company, address to:

 

Vitacube Systems Holdings, Inc.

408 S. Holly Street

Denver, CO  80246

Facsimile:  303-316-4116

Email:  marypat@v3s.com

 

Any party may, from time to time, specify a different address or facsimile
number by giving Notice in accordance with this section.

 

13.           Entire Agreement.  This Agreement constitutes the full and
complete understanding and agreement of the parties, supersedes all prior
understandings and agreements as to the employment of Employee, and cannot be
amended, changed, modified, or terminated without the consent, in writing, of
the parties hereto.

 

14.           Non-Waiver.  The waiver by either party of a breach of any term of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach thereof.

 

15.           Severability.  If any of the provisions of this Agreement shall be
or become invalid or illegal under any provision of applicable law or for any
other reason, the remainder of the Agreement shall not be affected and shall
remain in full force and effect.

 

16.           Governing Law - Venue.   THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO (WITHOUT REGARD
TO ITS RULES OF CONFLICTS OF LAWS).

 

9

--------------------------------------------------------------------------------


 

17.           Arbitration.  Any dispute relating to this Agreement, or to the
breach of this Agreement, except such as may concern Section 8, arising between
Employer and Employee, shall be settled by arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association (“AAA”),
which arbitration may be initiated by any party hereto by written notice to the
other of such party’s desire to arbitrate the dispute.  The arbitration
proceedings shall take place in Denver, Colorado, and shall be administered by
AAA. Colorado’s Uniform Arbitration Act of 1975, C.R.S. §13-22-201 et seq. as
amended, shall govern any arbitration under this Agreement.  Employer’s right to
equitable relief set forth in Section 8 may be brought and enforced in any court
of competent jurisdiction.  Employee agrees and consents to the District Court
of the City and County of Denver, State of Colorado, having jurisdiction over
any such dispute.

 

18.           Counterparts; Facsimiles.   This Agreement may be executed in
counterparts, each of which shall be deemed an original and which together shall
constitute a single instrument.  This Agreement may be executed and delivered by
facsimile transmission, all with the same force and effect as if the same was a
fully executed and delivered original manual counterpart

 

[ signatures appear on following page ]

 

10

--------------------------------------------------------------------------------


 

Dated as of the day and year first above written.

 

 

 

VITACUBE SYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Earnest Mathis Jr

 

 

Earnest Mathis Jr., Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ John D Pougnet

 

John D. Pougnet

 

11

--------------------------------------------------------------------------------